Exhibit 10.1

SAGENT PHARMACEUTICALS, INC.

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT (“Agreement”) and Mutual Release is made as of the 8th
day of May 2015 (the “Effective Date”), by and among Sagent Pharmaceuticals,
Inc. and its parents, subsidiaries and affiliates and each of their successors,
assigns, officers, directors, employees, agents, attorneys, and representatives
in their capacity as such (collectively, “Sagent” or “the Company”) and James
Hussey, his heirs, representatives, successors and assigns (“Hussey” or “the
Executive”) (Hussey and Sagent are collectively referred to herein as the
“Parties”).

WHEREAS, Hussey and Sagent and, as applicable, certain of its affiliates are
party to that certain Employment Agreement, dated as of March 13, 2013, (the
“Employment Agreement”);

WHEREAS, Sagent and Hussey have mutually agreed that the Hussey’s employment
with Sagent and its affiliates terminated effective March 25, 2015 (the
“Termination Date”); and

WHEREAS, the Parties desire to avoid the costs of litigation and seek to resolve
the dispute between the Parties, and the Parties now have agreed to the terms of
a settlement in order to avoid any litigation and to fully and finally settle,
compromise, resolve and release all claims, actions, disputes, grievances,
disagreements, differences, debts, accounts, demands, contracts, lawsuits and
causes of action, known or unknown, that exist or may hereafter arise or accrue,
without any admission or liability or wrongdoing, except as expressly provided
below.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, Sagent and Hussey agree and covenant as follows:

1. Within five business days after the Effective Date, Sagent shall: a) pay
Hussey $525,000 (five hundred twenty-five thousand U.S. dollars), b) reimburse
Hussey for reasonable attorney’s fees in the amount of $30,000, and c) pay
Hussey $38,000 for COBRA obligations.

2. In addition to the benefits provided in Paragraph 1, Sagent acknowledges that
Hussey may exercise all of his stock options that had vested as of the
Termination Date (as conclusively set forth on Exhibit A) at any time up to and
including one (1) year from the Termination Date for each Non-Qualified Stock
Option Award Agreement between Hussey and Sagent. Hussey has forfeited all stock
options that had not vested as of the Termination Date.

3. Sagent agrees that it waives the non-competition requirements set forth in
Section 7(d) of the Employment Agreement.

4. Hussey agrees that the terms of this Agreement and the provisions identified
in Section 16 of the Employment Agreement, except for Section 7(d) of the
Employment Agreement, survive the execution of the General Release.

5. Hussey agrees that he shall not, whether orally or in writing, publicly
criticize, denigrate or disparage Sagent with respect to any matters arising
through and including the Effective Date, and Sagent agrees that it shall not,
whether orally or in writing, publicly criticize,



--------------------------------------------------------------------------------

denigrate or disparage Hussey with respect to any matters arising through and
including the Effective Date; provided, however, that the restrictions in this
Section shall not apply to any action brought to enforce this Agreement, any
other litigation between Sagent and Hussey with respect to matters arising after
the Effective Date, and shall not bar any good faith response to any court
order, lawful subpoena, or inquiry by a governmental or regulatory organization
or limit any good faith statements of fact that may be made by a party in
response to or in defense against any claim made by a third party.

6. In exchange for the good and valuable consideration set forth in this
Agreement, and subject to Section 11 below, Hussey (with the exception of the
terms and obligations of this Agreement, as to all of which Hussey reserves the
right to enforce), releases and discharges Sagent, and each of its former and
current successors, assigns, officers, directors, partners, employees, agents,
attorneys, and representatives in their capacity as such (and, along with
Sagent, the “Sagent Released Parties”) of and from any and all rights, claims,
demands, debts, dues, sums of money, accounts, attorneys’ fees (except as
provided in Section 1 above), complaints, judgments, executions, actions and
causes of action of any nature whatsoever, cognizable at law or equity, whether
known or unknown, which Hussey ever had, now has, or might hereafter have or
claim, against the Sagent Released Parties from the beginning of the world to
the Effective Date, including, but not limited to, claims based upon, related
to, arising out of, brought in, or that could have been based upon, related to,
or arising out of Hussey’s employment at or termination from Sagent, and any
damages, harms, or any rights, claims, complaints or actions or causes of action
which were or could have been asserted by Hussey in relation to the foregoing;
provided, however, that the foregoing release shall not terminate Hussey’s
rights to indemnification in relation to any actual or threatened action, suit
or proceeding, whether civil, criminal, administrative or investigative, with
respect to which Hussey is made or is threatened to be made a party or is
otherwise involved (including, without limitation, as a witness), by reason of
the fact that he was an officer or employee of Sagent or serving in another
related role, all as such indemnification rights are set forth in the Bylaws of
Sagent or under applicable law, and shall not terminate the benefits of any
related director and officer insurance maintained by Sagent. This release
includes, without limitation, any and all statutory claims and/or claims based
upon race, age, gender, national origin, color, disability, religion, or any
other violation of any equal employment opportunity law, ordinance, rule,
regulation or order, including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of Employer; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; provided, however, that this Agreement specifically does not release
any claims that Hussey cannot waive by operation of law, including the right to
file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity Commission (“EEOC”). Hussey is waiving, however, his
right to any monetary recovery or other relief should the EEOC or any other
agency pursue claims on his behalf; provided, however, that nothing in this
Section shall release the

 

2



--------------------------------------------------------------------------------

Sagent Released Parties from a claim based upon any conduct that occurs after
the Effective Date of this Agreement. The Sagent Released Parties shall each
have third-party beneficiary rights with respect to Hussey’s release of them
pursuant to this Section 6 and shall be entitled to enforce the provisions of
this Section 6.

7. In exchange for the good and valuable consideration set forth in this
Agreement, and subject to Section 11 below, Sagent (with the exception of the
terms and obligations of this Agreement, as to all of which Sagent reserves its
right to enforce), releases and discharges Hussey of and from any and all
rights, claims, demands, debts, dues, sums of money, accounts, attorneys’ fees,
complaints, judgments, executions, actions and causes of action of any nature
whatsoever, whether cognizable at law or equity, whether known or unknown, which
Sagent ever had, now has, or might hereafter have or claim, against Hussey from
the beginning of the world to the Effective Date, including, but not limited to,
claims based upon, related to, arising out of, brought in, or that could have
been based upon, related to, or arising out of Hussey’s employment at or
termination from Sagent, and any damages, harms, or any rights, claims,
complaints or actions or causes of action which were or could have been asserted
by Sagent in relation to the foregoing, including but not limited to any and all
claims related to breach of fiduciary duty, conversion or misappropriation of
Sagent assets; provided, however, that nothing in this Section shall release
Hussey from a claim based upon any misappropriation or misuse that occurs after
the Effective Date of this Agreement.

8. Hussey expressly represents and warrants that he shall not disclose the fact
of settlement, the existence of this Agreement, or the terms of this Agreement
to any third person without the prior express written consent of the Sagent
Releasing Parties. Notwithstanding the foregoing, Hussey may disclose the
existence and/or terms of this Agreement: (1) to his attorneys or accountants,
to the extent that such disclosure is necessary in the preparation of his tax
returns; (2) pursuant to a securities regulatory request or to comply with a
securities regulatory requirement or other legal obligation; (3) pursuant to a
duly-issued court or arbitration order; and (4) if the existence and/or terms of
this Agreement have previously become publicly disclosed by Sagent pursuant to
Paragraph 9(1) below. In the case of a disclosure required pursuant to a
duly-issued court or arbitration order, Hussey or his attorneys shall at the
earliest opportunity notify Sagent of any request or order compelling disclosure
of any of the terms of this Agreement or settlement so as to allow Sagent an
opportunity to take appropriate action to protect their interests. In the case
of a disclosure required pursuant to a securities regulatory request, Hussey or
his attorneys shall at the earliest opportunity notify Respondents of any
request.

9. Sagent expressly represents and warrants that it shall not disclose the fact
of settlement, the existence of this Agreement, or the terms of this Agreement
to any third person without the prior express written consent of Hussey.
Notwithstanding the foregoing, the Sagent Releasing Parties may disclose the
existence and/or terms of this Agreement: (1) to the public in connection with
any required filing with the Securities and Exchange Commission or other
regulatory body; (2) to their attorneys or accountants, to the extent that such
disclosure is necessary in the preparation of their tax returns; (3) pursuant to
a securities regulatory request or to comply with a securities regulatory
requirement or other legal obligation; (4) pursuant to a duly-issued court or
arbitration order. In the case of a disclosure required pursuant to a
duly-issued court or arbitration order, Sagent or their attorneys shall at the
earliest opportunity notify Hussey of any request or order compelling disclosure
of any of the terms of this Agreement or

 

3



--------------------------------------------------------------------------------

settlement so as to allow Hussey an opportunity to take appropriate action to
protect his interests. In the case of a disclosure required pursuant to a
securities regulatory request, Sagent or their attorneys shall at the earliest
opportunity notify Hussey of any request.

10. The Parties hereby acknowledge and agree that, by entering into this
Agreement, they are not admitting any unlawful or otherwise wrongful conduct or
liability of any kind. This Agreement will not be offered by or be admissible as
evidence against any Party, nor will it be cited or referred to by any Party in
any action or proceeding, except an action to enforce this Agreement. In any
action to enforce this Agreement in which this Agreement is admitted into
evidence or otherwise considered, this Agreement will not constitute an
admission by any Party or a waiver of any claims or defenses any party may
assert.

11. The Parties agree that, notwithstanding their execution of the releases in
Sections 6 and 7 above, (a) the terms and obligations of this Agreement are
specifically excepted from and shall survive said releases, and all such terms
and obligations shall be fully enforceable against the Parties, (b) the terms
and obligations of all Non-Qualified Stock Option Award Agreements pursuant to
which Hussey received stock options that were vested as of the Termination Date
are specifically excepted from and shall survive said releases, and Hussey may
exercise all options vested as of the Termination Date at any time up to and
including one (1) years from the Termination Date and (c) subsequent to the
execution of this Agreement, all of Hussey’s duties and obligations with respect
to Sagent Confidential Information (as that term is defined in Section 25 of the
Employment Agreement), whether contractual, statutory, based on the common law
or otherwise, shall continue.

12. The Parties represent and warrant that their review and execution of this
Agreement has been in consultation with their attorneys, that they have been
represented by competent counsel in connection with this matter, and that they
understand their rights, obligations and undertakings under this Agreement. The
Parties represent and warrant that they are entering into this Agreement
knowingly and voluntarily, and hereby waive any and all defenses to enforcement
of this Agreement based on an alleged lack of such knowledge or free will,
mutual mistake, unilateral mistake, or any defense based upon any allegation
that a claim existed which the Parties did not know or suspect to know to exist
in their favor at the time of executing this Agreement, which if known would
have materially affected this Agreement.

13. This Agreement and its attachments constitute the entire agreement among the
Parties with respect to the subject matters hereof, and based solely on the
representations and warranties, covenants and agreements contained herein, and
not on the basis of any other representation, warranty, covenant, agreement,
promise, statement, arrangement or understanding, written or oral, not expressly
set forth herein or therein. This Agreement may not be amended or modified
except in a writing signed by both Parties and expressly stating that it is
intended to amend this Agreement.

14. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument.

15. The Parties hereby represent and warrant, as to the respective Party, that
(a) as to the corporate parties, each is duly incorporated and validly existing
under the laws of the state of its incorporation, (b) the Party has the
requisite power and authority to enter into this Agreement and to perform the
obligations undertaken by him or it hereunder, (c) as to the corporate parties,

 

4



--------------------------------------------------------------------------------

each has taken all necessary corporate, legal and any other internal actions to
approve the entering into and performance of this Agreement and no further
corporate, legal or other internal approvals are necessary, (d) no other person
or entity has had any interest in the claims, demands, obligations or causes of
action referred to in this Agreement, (e) the Party is under no obligation or
restriction that would in any way interfere or conflict with his or its
performance hereunder, (f) the Party does not presently have on file any claims,
charges, grievances or complaints against any other Party in or with any
administrative, state, federal or governmental entity, agency board or court, or
before any other tribunal or panel of arbitrators, public or private, based upon
any acts or omissions by any Party relating to Hussey’s employment with or
termination from Sagent occurring prior to the Effective Date.

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
thereof.

17. All promises, representations, warranties, covenants and undertakings
contained in this Agreement shall be deemed material and shall be deemed to have
been relied upon by the Parties and shall survive the execution of this
Agreement until all obligations hereunder are completed.

18. This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns.

19. Any proceeding or action seeking equitable or other relief based on this
Agreement must be commenced in a federal district court of Illinois, (unless
that Court lacks subject matter jurisdiction, in which case it may be commenced
in any Illinois state court of competent jurisdiction). Each Party irrevocably
waives any objection that it now has or hereafter may have to such venue.

20. IN WITNESS WHEREOF the Parties have executed this Settlement Agreement and
Mutual Release as of the day and date indicated below.

(Signatures on next page)

 

5



--------------------------------------------------------------------------------

EXECUTIVE: Dated: May 8, 2015

/s/ James Hussey

James Hussey SAGENT PHARMACEUTICALS, INC. Dated: May 8, 2015 Name:

/s/ Michael Logerfo

Title:

President

 

6